¶16 (dissenting) — The homeowners’ claims here were dismissed on summary judgment. I conclude that the homeowners have made an adequate factual showing to support a legally cognizable claim for damages. Barker v. Advanced Silicon Materials, LLC, 131 Wn. App. 616, 623, 128 P.3d 633, review denied, 158 Wn.2d 1015 (2006); Richardson v. Denend, 59 Wn. App. 92, 95, 795 P.2d 1192 (1990). And I therefore respectfully dissent.
Sweeney, C.J.
¶17 STI Northwest, Inc., had the burden of showing no genuine issue of material fact. Vallandigham v. Clover Park Sch. Dist. No. 400, 154 Wn.2d 16, 35, 109 P.3d 805 (2005). We view the evidence here in a light most favorable to Ryan and Holly Baddeley. Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301 (1998). When so viewed, this record shows that genuine issues of material fact remain on the Baddeleys’ claims of intentional or negligent misrepresentation.
¶18 STI represented an existing fact: “[W]e observed that the geogrid had been placed at the proper elevations and spacing.” Clerk’s Papers (CP) at 98. “We also visually verified the placement spacing by inspecting the face of the *341wall, where geogrid could be seen between the blocks at the appropriate levels.” CP at 98-99. They also offered a professional opinion that the wall was sound.
¶19 That fact was material. The placement of this geogrid is certainly important because “geogrid is an important element in the structure of a retaining wall as it allows the weight of the fill dirt to act as a securing mechanism for the retaining wall.” CP at 438. The opinion was also material—the information requested about the wall was requested in order to determine whether the wall was sound.
¶20 The Baddeleys are certainly entitled to the inference that STI knew those statements were false or was ignorant of whether the geogrid was present. Zan Munyan tore the wall down. He said there was minimal geogrid connected to the rounded corners. He said some of the geogrid was not connected to the wall at all. He said the geogrid on the side walls of the west portion of the wall was only placed in one row. And when the south wall was dismantled, he did not see any geogrid except in one row. The same was true for the north wall. There was no evidence of geogrid except in one row. Finally, and significantly for our purposes here, Mr. Munyan testified that “[n]o small pieces of geogrid were placed or inserted between blocks to make it appear to an observer looking at the face of the wall that geogrid was present.” CP at 439. Therefore, arguably, the facts represented by STI were actually false.
¶21 The record here also supports the Baddeleys’ reliance. The purpose of the inspection was (1) to conduct a “geotechnical evaluation ... to assist Creative Rock Landscaping in designing the wall so that construction may commence,” and (2) that the wall was being constructed for a single family house. CP at 59. The Baddeleys owned that single family house.
¶22 The city building inspector relied on the representations of STI that the Baddeleys’ wall was stable when issuing the permit. And the Baddeleys’ contractor relied on the representations to secure that permit. STI employs *342licensed certified engineers. The Baddeleys, as the homeowners, had a right to rely on the representations as to the engineering soundness of their wall, whether those representations were made to their building inspector or their contractor. Whether the Baddeleys reasonably relied on STI’s recommendation is a question of fact. Barnes v. Cornerstone Invs., Inc., 54 Wn. App. 474, 478, 773 P.2d 884 (1989).
¶23 The Baddeleys also made out a case for negligent misrepresentation. STI, in the course of its profession, supplied false information. That information guided others in their business transactions. STI is, then, subject to liability for losses caused if it fails to exercise reasonable care in obtaining or communicating the information. W. Coast, Inc. v. Snohomish County, 112 Wn. App. 200, 209-10, 48 P.3d 997 (2002).
¶24 I also do not accept STI’s argument that the Baddeleys can show no damage. The wall had to be dismantled and their backyard rebuilt. Whether or not they can recover those damages against their contractor is a question of fact. The contractor may be judgment proof or otherwise not subject to the legal process. If so, the Baddeleys are left holding the bag for the repair of construction which was conducted on STI’s professional (though possibly fraudulent or negligent) recommendation. I would reverse and remand for trial.